Citation Nr: 1736995	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-22 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, diagnosed as intervertebral disc syndrome with degenerative arthritis.  

2.  Entitlement to service connection for radiculopathy of the left upper extremity. 

3.  Entitlement to service connection for radiculopathy of the right upper extremity. 

4.  Entitlement to service connection for a lumbar spine disability, diagnosed as intervertebral disc syndrome.

5.  Entitlement to service connection for radiculopathy of the right lower extremity.  

6.  Entitlement to service connection for radiculopathy of the left lower extremity. 

7.  Entitlement to service connection for left knee disability. 

8.  Entitlement to service connection for right knee disability. 

9.  Entitlement to service connection for right shoulder disability. 

10.  Entitlement to service connection for tension headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2013, the Veteran requested to appear before a member of the Board for a hearing.  Per his request, a July 2017 hearing was scheduled, but he failed to appear.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

In June 2015, VA received written notification from the Veteran expressing his specific intent to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2015, VA received written notification that expressed the Veteran's specific intent to withdraw all of his service connection claims.  Since the Veteran has withdrawn the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Service connection for a cervical spine disability, diagnosed as intervertebral disc syndrome with degenerative arthritis, is dismissed.   

Service connection for radiculopathy of the left upper extremity is dismissed. 

Service connection for radiculopathy of the right upper extremity is dismissed. 

Service connection for a lumbar spine disability, diagnosed as intervertebral disc syndrome, is dismissed. 

Service connection for radiculopathy of the right lower extremity is dismissed.  
Service connection for radiculopathy of the left lower extremity is dismissed. 

Service connection for left knee disability is dismissed. 

Service connection for right knee disability is dismissed. 

Service connection for right shoulder disability is dismissed. 

Service connection for tension headaches is dismissed.  





___________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


